
	

116 S1280 IS: Beneficiary Enrollment Notification and Eligibility Simplification Act of 2019
U.S. Senate
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1280
		IN THE SENATE OF THE UNITED STATES
		
			May 2, 2019
			Mr. Casey (for himself, Mr. Young, Ms. Stabenow, Ms. Collins, Mr. Portman, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to establish a system to notify individuals
			 approaching Medicare eligibility, to simplify and modernize the
			 eligibility enrollment process, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Beneficiary Enrollment Notification and Eligibility Simplification Act of 2019 or the BENES Act of 2019. 2.Beneficiary Enrollment Notification and Eligibility Simplification (a)Eligibility and enrollment notices (1)As part of social security account statement for individuals age 60 to 65Section 1143(a) of the Social Security Act (42 U.S.C. 1320b–13(a)) is amended by adding at the end the following new paragraph:
					
						(4)Medicare eligibility information
 (A)In generalIn the case of statements provided on or after the date that is 2 years after the date of the enactment of this Act to individuals who have attained 60 years of age but have not attained 65 years of age, the statement shall also include a notice containing the information described in subparagraph (B).
 (B)Contents of NoticeThe notice required under subparagraph (A) shall contain information on (including a clear, simple explanation of)—
 (i)eligibility for benefits under the Medicare program under title XVIII, and in particular benefits under part B of such title;
 (ii)the possibility of a late enrollment penalty for failure to timely enroll (including the process for requesting relief under section 1837(h) in plain language);
 (iii)the need for coordination of benefits under such part B (including primary and secondary coverage scenarios) imposed under title XVIII; and
 (iv)populations, such as veterans, for whom there are special considerations with respect to enrollment under this title.
								(C)Development of notice
 (i)In generalThe Secretary, in consultation with representatives of each of the groups described in subparagraph (D)(i), and in coordination with the Commissioner of Social Security, shall develop the notice to be provided pursuant to subparagraph (A).
 (ii)Notice improvementThe Secretary, not less than once every two years, shall— (I)review the content of the notice to be provided under subparagraph (A); and
 (II)update and revise such notice as the Secretary deems appropriate.
									(D)Groups for consultation
 (i)In generalFor purposes of subparagraph (C), the groups described in this clause include the following: (I)Individuals who are more than 60 years of age.
 (II)Veterans. (III)Individuals with disabilities.
 (IV)Individuals with end stage renal disease. (V)Low-income individuals and families.
 (VI)Employers (including human resources professionals). (VII)States (including representatives of State-run Health Insurance Exchanges, Medicaid offices, and Departments of Insurance).
 (VIII)State Health Insurance Assistance Programs. (IX)Health insurers.
 (X)Health insurance agents and brokers. (XI)Such other groups as specified by the Secretary.
 (ii)Nonapplication of FACAThe Federal Advisory Committee Act shall not apply to consultations made pursuant to subparagraph (C) with groups described in clause (i).
 (E)Posting of notice on websitesThe Commissioner of Social Security and the Secretary shall each ensure that the notice being used under subparagraph (A) is posted in a prominent location on their respective Department Internet website..
 (2)Individuals in Medicare waiting periodTitle XI of the Social Security Act is amended by inserting after section 1144 the following new section:
					1144A.Medicare enrollment notification and eligibility notices for individuals in Medicare waiting period(a)Notices
 (1)In generalThe Commissioner of Social Security, in coordination with the Secretary, shall distribute the notice developed and used by the Commissioner under section 1143(a)(4) to individuals in the Medicare waiting period under section 226(b) of this Act.
 (2)Authority to modify noticeThe Secretary, in coordination with the Commissioner of Social Security, may modify the notice to be distributed under paragraph (1) as necessary to take into account the population receiving the notice.
 (3)Posting of notice on websitesThe Commissioner of Social Security and the Secretary shall each ensure that the notice being distributed under paragraph (1) is posted in a prominent location on their respective Department Internet website.
 (b)TimingBeginning two years after the date of the enactment of this section, a notice required under subsection (a)(1) shall be mailed to an individual no less than two times in accordance with the following:
 (1)The notice shall be provided to such individual no later than 3 months prior to the date of such individual’s enrollment period as provided under section 1837.
 (2)The notice shall subsequently be provided to such individual no later than one month prior to such date..
				(b)Beneficiary Medicare part B enrollment periods and effective date of coverage
 (1)Effective datesSection 1838(a) of the Social Security Act (42 U.S.C. 1395q(a)) is amended— (A)by amending paragraph (2) to read as follows:
						
 (2)(A)in the case of an individual who enrolls pursuant to subsection (d) of section 1837 before the month in which he first satisfies paragraph (1) or (2) of section 1836, the first day of such month,
 (B)in the case of an individual not described in subparagraph (A) who first satisfies such paragraph in a month beginning before January 2021 and who enrolls—
 (i)pursuant to such subsection (d) in such month in which he first satisfies such paragraph, the first day of the month following the month in which he so enrolls,
 (ii)pursuant to such subsection (d) in the month following such month in which he first satisfies such paragraph, the first day of the second month following the month in which he so enrolls, or
 (iii)pursuant to such subsection (d) more than one month following such month in which he satisfies such paragraph, the first day of the third month following the month in which he so enrolls,
 (C)in the case of an individual not described in subparagraph (A) who first satisfies such paragraph in a month beginning on or after January 1, 2021, and who enrolls pursuant to such subsection (d) in such month in which he first satisfies such paragraph or in any subsequent month of his initial enrollment period, the first day of the month following the month in which he so enrolls,
 (D)in the case of an individual not described in subparagraph (A) who enrolls pursuant to subsection (e) of section 1837 in a month beginning before October 15, 2020, the July 1 following the month in which he so enrolls, or
 (E)in the case of an individual not described in subparagraph (A) who enrolls pursuant to subsection (e) of section 1837 in a month beginning on or after October 15, 2020, the first day of the month following the month in which he so enrolls.; and
 (B)by amending paragraph (3) to read as follows:  (3)(A)in the case of an individual who is deemed to have enrolled on or before the last day of the third month of his initial enrollment period, the first day of the month in which he first meets the applicable requirements of section 1836 or July 1, 1973, whichever is later,
 (B)in the case of an individual who is deemed to have enrolled on or after the first day of the fourth month of his initial enrollment period beginning before January 1, 2021, as prescribed under subparagraphs (B)(i), (B)(ii), (B)(iii), and (D) of paragraph (2) of this subsection, or
 (C)in the case of an individual who is deemed to have enrolled on or after the first day of the fourth month of his initial enrollment period beginning on or after January 1, 2021, as prescribed under paragraph (2)(C) of this subsection..
 (2)General and special enrollment periodsSection 1837(e) of the Social Security Act (42 U.S.C. 1395p(e)) is amended to read as follows:  (e)Enrollment Periods (1)For coverage during years before 2022There shall be a general enrollment period during the period beginning on January 1 and ending on March 31 of each year before 2022.
 (2)For coverage during years beginning with 2022For coverage during years beginning with 2022 and each subsequent year, there shall be a general enrollment period beginning on October 15 of the previous year through December 31 of such previous year.
 (3)Exceptional CircumstancesThe Secretary may establish a special enrollment period in the case that an individual meets such exceptional conditions as the Secretary may provide..
				(3)Technical correction
 (A)In generalSection 1839(b) of the Social Security Act (42 U.S.C. 1395r(b)) is amended by striking close of the enrollment period each place it appears and inserting close of the month. (B)Effective dateThe amendment made by subparagraph (A) shall take effect on November 1, 2021.
					
